Exhibit 10.1

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 23, 2013, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 230 West Monroe, Suite 720, Chicago, Illinois 60606 (“Bank”) and
(b) (i) SAGENT PHARMACEUTICALS, INC., a Delaware corporation (“Sagent Delaware”)
and (ii) SAGENT PHARMACEUTICALS, a Wyoming corporation (“Sagent Wyoming”; and
together with Sagent Delaware, jointly and severally, individually and
collectively, “Borrower”), each with a chief executive office located at 1901
North Roselle Road, Suite 700, Schaumburg, Illinois, 60195.

1.              DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.    Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of
February 13, 2012, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of February 13, 2012, between Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of May 10, 2012,
between Borrower and Bank (as amended, the “Loan Agreement”). Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2               DESCRIPTION OF COLLATERAL.    Repayment of the Obligations is
secured by (a) the Collateral as described in the Loan Agreement, and (b) the
Intellectual Property Collateral as defined in (i) a certain Intellectual
Property Security Agreement dated as of February 13, 2012, between Sagent
Delaware and Bank (the “Delaware IP Agreement”), and (ii) a certain Intellectual
Property Security Agreement dated as of February 13, 2012, between Sagent
Wyoming and Bank (the “Wyoming IP Agreement”, and together with the Delaware IP
Agreement, the “IP Security Agreements”) (together with any other collateral
security granted to Bank, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3.              DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.7 thereof (entitled “Financial Covenants”) in its entirety:

“              6.7             Financial Covenants.        Maintain at all
times, on a consolidated basis with respect to Borrower and its Subsidiaries:

(a)            Adjusted Quick Ratio.        An Adjusted Quick Ratio of at least
(i) prior to the occurrence of the Positive Free Cash Flow Event, 1.00 to 1.00,
and (ii) on and after the occurrence of the Positive Free Cash Flow Event, 0.75
to 1.00, to be tested as of the last day of each month; and

(b)            Free Cash Flow.        Free Cash Flow of at least
(i) ($2,000,000.00) for the calendar quarter ending March 31, 2012,
(ii) ($6,500,000.00) for the calendar quarter ending June 30, 2012,
(iii) ($2,000,000.00) for each of the calendar quarters ending September 30,
2012 and December 31, 2012, and (iv) $2,000,000.00 for the calendar quarter
ending March 31, 2013, and for each calendar quarter thereafter, to be tested in
each case as of the last day of each calendar quarter.”

 

       and inserting in lieu thereof the following:

 

“              6.7             Financial Covenants.        Maintain at all
times, on a consolidated basis with respect to Borrower and its Subsidiaries:

(a)            Adjusted Quick Ratio.        An Adjusted Quick Ratio of at least
1.00 to 1.00, to be tested as of the last day of each month; and

 

1



--------------------------------------------------------------------------------

(b)            Free Cash Flow.        Free Cash Flow of at least
(i) ($2,000,000.00) for the calendar quarter ending March 31, 2012,
(ii) ($6,500,000.00) for the calendar quarter ending June 30, 2012,
(iii) ($2,000,000.00) for each of the calendar quarters ending September 30,
2012 and December 31, 2012, and (iv) $2,000,000.00 for the calendar quarter
ending March 31, 2013, to be tested in each case as of the last day of each
calendar quarter. In addition to and without limiting the foregoing, commencing
with the first calendar quarter in which Borrower’s Unrestricted Cash is at any
time less than Thirty Million Dollars ($30,000,000.00), and continuing with each
calendar quarter thereafter, Borrower shall maintain Free Cash Flow of at least
$0.00 for each such calendar quarter, to be tested in each case of as the last
day of each calendar quarter.”

 

  2 The Loan Agreement shall be amended by deleting the following definitions
appearing alphabetically in Section 13.1 thereof:

“              “Borrowing Base” is (a) eighty-five percent (85.0%) of Eligible
Accounts, plus (b) the lesser of (i) thirty percent (30.0%) of the value of
Borrower’s Eligible Inventory (valued at the lower of cost or wholesale fair
market value) or (ii) Six Million Five Hundred Thousand Dollars ($6,500,000.00),
plus (c) the lesser of (i) fifty percent (50%) of aggregate unrestricted and
unencumbered cash of Borrower maintained at Bank, and (ii) Ten Million Dollars
($10,000,000.00), in each case (with respect to (a), (b) and (c) above) as
reasonably determined by Bank from Borrower’s most recent Borrowing Base
Certificate; provided, however, that upon notice to and consultation with
Borrower, Bank may decrease the foregoing amounts or percentages in its
reasonable good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect
Collateral, and provided further that any assets or property acquired by
Borrower in connection with a Permitted Acquisition shall not be included in the
calculation of the Borrowing Base until Bank has performed an inspection of such
assets and property, with results satisfactory to Bank in its sole and absolute
discretion.”

“              “Consolidated EBITDA” shall mean (a) Net Income, plus
(b) Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) to the extent deducted from Net Income, (i) non-cash stock
compensation expense and other reasonable add-backs for non-cash items or
non-cash losses in joint ventures, in each case for which Borrower has provided
written details to Bank and which have been approved by Bank in writing in its
sole and absolute discretion on a case-by-case basis, and (ii) transaction fees,
costs and expenses, including legal expenses, in an aggregate amount not
exceeding Two Million Dollars ($2,000,000.00) incurred in connection with the
execution and delivery of this Agreement and for retirement and termination of
the Existing MidCap Loans.”

“              “Subsidiary” is, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower. For the avoidance of doubt, each of Sagent Strides and
Kanghong Sagent (Chengdu) Pharmaceuticals Co., Ltd. is not a “Subsidiary” as of
the Effective Date.”

 

2



--------------------------------------------------------------------------------

       and inserting in lieu thereof the following:

“              “Borrowing Base” is (a) eighty-five percent (85.0%) of Eligible
Accounts, plus (b) the lesser of (i) fifty percent (50.0%) of the value of
Borrower’s Eligible Inventory (valued at the lower of cost or wholesale fair
market value) or (ii) Twenty Million Dollars ($20,000,000.00), in each case
(with respect to (a) and (b) above) as reasonably determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that upon
notice to and consultation with Borrower, Bank may decrease the foregoing
amounts or percentages in its reasonable good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the Collateral, and provided further that any assets or
property acquired by Borrower in connection with a Permitted Acquisition shall
not be included in the calculation of the Borrowing Base until Bank has
performed an inspection of such assets and property, with results satisfactory
to Bank in its sole and absolute discretion.”

“              “Consolidated EBITDA” shall mean (a) Net Income, plus
(b) Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) to the extent deducted from Net Income, (i) non-cash stock
compensation expense and other reasonable add-backs for non-cash items or
non-cash losses in joint ventures, in each case for which Borrower has provided
written details to Bank and which have been approved by Bank in writing in its
sole and absolute discretion on a case-by-case basis, and (ii) transaction fees,
costs and expenses, including legal expenses, in an aggregate amount not
exceeding Two Million Dollars ($2,000,000.00) incurred in connection with the
execution and delivery of this Agreement and for retirement and termination of
the Existing MidCap Loans, minus (f) to the extent included in Net Income,
(i) non-cash income, and (ii) one-time cash income.”

“              “Subsidiary” is, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower. For the avoidance of doubt, each of Sagent Agila LLC and
KSCP is not a “Subsidiary” as of the Effective Date, but each may become a
Subsidiary of Borrower after the Effective Date, including, without limitation,
through Borrower’s purchase of additional equity interests in such entity after
the Effective Date to the extent permitted under this Agreement.”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
at the end of the definition entitled “Permitted Investments” appearing
alphabetically in Section 13.1 thereof:

“              (e)             joint ventures or strategic alliances in the
ordinary course of Borrower’s or its Subsidiaries’ business in an aggregate
amount not to exceed Twenty-Five Million Dollars ($25,000,000.00) during the
term of this Agreement, provided that at the time of any Investment in such a
joint venture or strategic alliance, the sum of (i) the Availability Amount,
plus (ii) without duplication of amounts represented in Availability Amount,
Borrower’s consolidated unrestricted and unencumbered cash maintained at Bank or
in accounts at another financial institution, provided that any such account
maintained at another financial institution is subject to a Control Agreement

 

3



--------------------------------------------------------------------------------

which is satisfactory to Bank in its sole discretion, and which provides Bank a
first priority perfected security interest in such account (less the amount of
unrestricted and unencumbered cash used in the calculation of the Availability
Amount), after giving effect to such Investment, is at least Twenty-Five Million
Dollars ($25,000,000.00); and

(f)            other Investments not otherwise permitted by Section 7.7 not
exceeding Five Hundred Thousand Dollars ($500,000.00) in the aggregate
outstanding at any time.”

 

       and inserting in lieu thereof the following:

“              (e) the purchase of all of the equity interest of KSCP (the “KSCP
Equity Purchase”) provided that (i) all consideration payable by Borrower in
connection with such transaction is paid on or before December 31, 2015 and does
not exceed Twenty Five Million Dollars ($25,000,000.00) in the aggregate,
(ii) Borrower does not incur any Indebtedness or Liens in connection with such
transaction (provided that the inclusion of the Existing KSCP Indebtedness on
Borrower’s consolidated balance sheet due to the KSCP Equity Purchase shall not
constitute the incurrence of additional Indebtedness for purposes of this
subsection (e)), (iii) no Event of Default exists at the time of such
transaction or would result therefrom, and (iv) that at the time of such
transaction and after giving effect to such transaction, the sum of (A) the
Availability Amount, plus (B) without duplication of amounts represented in
Availability Amount, Borrower’s Unrestricted Cash, is at least Twenty-Five
Million Dollars ($25,000,000.00);

(f)            provided no Event of Default has occurred or is continuing or
would result therefrom, Investments in KSCP following the KSCP Equity Purchase;

(g)            provided no Event of Default has occurred or is continuing or
would result therefrom, other joint ventures or strategic alliances in the
ordinary course of Borrower’s or its Subsidiaries’ business in an aggregate
amount not to exceed (x) prior to the 2013 Effective Date, Twenty-Five Million
Dollars ($25,000,000.00), and (y) on and after the 2013 Effective Date through
and including the date of the termination of this Agreement, Twenty Million
Dollars ($20,000,000.00), provided that at the time of any Investment in such a
joint venture or strategic alliance, the sum of (i) the Availability Amount,
plus (ii) without duplication of amounts represented in Availability Amount,
Borrower’s consolidated unrestricted and unencumbered cash maintained at Bank or
in accounts at another financial institution, provided that any such account
maintained at another financial institution is subject to a Control Agreement
which is satisfactory to Bank in its sole discretion, and which provides Bank a
first priority perfected security interest in such account (less the amount of
unrestricted and unencumbered cash used in the calculation of the Availability
Amount), after giving effect to such Investment, is at least Twenty-Five Million
Dollars ($25,000,000.00); and

(h)            provided no Event of Default has occurred or is continuing or
would result therefrom, other Investments not otherwise permitted by Section 7.7
not exceeding Ten Million Dollars ($10,000,000.00) in the aggregate during the
term of this Agreement.”

 

  4 The Loan Agreement shall be amended by inserting the following new
definitions to alphabetically in Section 13.1 thereof:

“              “2013 Effective Date” is September 23, 2013.”

 

4



--------------------------------------------------------------------------------

“              “Existing KSCP Indebtedness” is Indebtedness of Kanghong Sagent
(Chengdu) Pharmaceuticals Co., Ltd. existing as of the 2013 Effective Date, in
an aggregate amount not at any time exceeding [$                    ].”

“              “KSCP” is Kanghong Sagent (Chengdu) Pharmaceuticals Co., Ltd.”

“              “KSCP Equity Purchase” is defined in the definition entitled
“Permitted Investments” appearing alphabetically in Section 13.1.”

“              “Unrestricted Cash” is unrestricted and unencumbered cash, cash
equivalents or short term investments maintained at Bank or in accounts at
another financial institution, provided that any such account maintained at
another financial institution is subject to a Control Agreement which is
satisfactory to Bank in its sole discretion, and which provides Bank a first
priority perfected security interest in such account.”

 

  5 The Borrowing Base Certificate appearing as Exhibit E to the Loan Agreement
is hereby replaced with the Borrowing Base Certificate attached as Exhibit A
hereto. All references in the Loan Agreement to the Borrowing Base Certificate
shall hereafter be deemed to refer to Exhibit A hereto.

 

  6 The Compliance Certificate appearing as Exhibit F to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit B hereto.
All references in the Loan Agreement to the Compliance Certificate shall
hereafter be deemed to refer to Exhibit B hereto.

4.              FEES.    Borrower shall pay to Bank a modification fee of Twenty
Thousand Dollars ($20,000.00) which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall reimburse
Bank for all legal fees and expenses incurred in connection with this amendment
to the Existing Loan Documents.

5.              RATIFICATION OF PERFECTION CERTIFICATE.    Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of February 13, 2012 by
and among Sagent Delaware, Sagent Wyoming, and Bank (the “Perfection
Certificate”), and acknowledges, confirms and agrees the disclosures and
information Borrower provided to Bank in the Perfection Certificate have not
changed, as of the date hereof, except as set forth on Exhibit C attached
hereto.

6.              RATIFICATION OF IP AGREEMENTS.    Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the IP
Security Agreements and acknowledges, confirms and agrees that said IP Security
Agreements contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said IP Security Agreement, which shall remain
in full force and effect.

7.              CONSISTENT CHANGES.    The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

8.              RATIFICATION OF LOAN DOCUMENTS.    Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to Bank, and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.

9.              NO DEFENSES OF BORROWER.    Borrower hereby acknowledges and
agrees that Borrower has no offsets, defenses, claims, or counterclaims against
Bank with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
Bank, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and Borrower hereby RELEASES Bank from any liability
thereunder.

10.            CONTINUING VALIDITY.    Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Bank’s agreement to modifications to the existing

 

5



--------------------------------------------------------------------------------

Obligations pursuant to this Loan Modification Agreement in no way shall
obligate Bank to make any future modifications to the Obligations. Nothing in
this Loan Modification Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Loan
Modification Agreement.

11.            COUNTERSIGNATURE.    This Loan Modification Agreement shall
become effective only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

BORROWER:

SAGENT PHARMACEUTICALS, INC.

By        /s/ Jonathon M. Singer

Name:  Jonathon M. Singer                  
                                                       

Title: Executive Vice President / Chief Financial Officer          
                                                                       

SAGENT PHARMACEUTICALS

By        /s/ Jonathon M. Singer                                          
                         

Name:   Jonathon M. Singer                                          
                                       

Title: Executive Vice President / Chief Financial Officer
                                         
                                                

BANK:

SILICON VALLEY BANK    

By        /s/ Jesse Meyer                                        
                                      

Name:        Jesse Meyer                                        
                              

Title:          Vice President                                       
                                 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

 

Borrower:    Sagent Pharmaceuticals, Inc. and Sagent Pharmaceuticals Lender:   
Silicon Valley Bank Commitment Amount:    $40,000,000.00

ACCOUNTS RECEIVABLE

 

1.        Accounts Receivable (invoiced) Book Value as of
                                    $                       2.        Additions
(please explain on next page)    $                       3.        Less:
Intercompany / Employee / Non-Trade Accounts    $                       4.  
     NET TRADE ACCOUNTS RECEIVABLE    $                      

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

5.      90 Days Past Invoice Date    $                       6.      Credit
Balances over 90 Days    $                       7.      Balance of 50% over 90
Day Accounts (cross-age or current affected)    $                       8.     
Foreign Account Debtor Accounts (other than Puerto Rico or Canada)   
$                       9.      Foreign Invoiced and/or Collected Accounts
(other than Puerto Rico or Canada)    $                       10.     
Contra/Customer Deposit Accounts    $                       11.      U.S.
Government Accounts    $                       12.      Promotion or Demo
Accounts; Guaranteed Sale or Consignment Sale Accounts   
$                       13.      Accounts with Memo or Pre-Billings   
$                       14.      Contract Accounts; Accounts with
Progress/Milestone Billings    $                       15.      Accounts for
Retainage Billings    $                       16.      Trust / Bonded Accounts
   $                       17.      Bill and Hold Accounts   
$                       18.      Unbilled Accounts    $                      
19.      Non-Trade Accounts (if not already deducted above)   
$                       20.      Accounts with Extended Term Invoices (Net 90+)
   $                       21.      Chargebacks Accounts / Other Payment
Deductions taken by Account Debtors    $                       22.      Product
Returns/Exchanges    $                       23.      Disputed Accounts;
Insolvent Account Debtor Accounts    $                       24.      Deferred
Revenue    $                       25.      Other (please explain on next page)
   $                       26.      Concentration Limits   
$                       27.      TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS   
$                       28.      Eligible Accounts (#4 minus #27)   
$                       29.      ELIGIBLE AMOUNT OF ACCOUNTS (85% of #28)   
$                      

INVENTORY

 

30.      Eligible Inventory Value as of                                    
$                       31.      ELIGIBLE AMOUNT OF INVENTORY (lesser of
$20,000,000 and 50% of #30)    $                      

BALANCES

 

32.      Maximum Loan Amount    $                       33.      Total Funds
Available [Lesser of #32 or (#29 plus #31)]    $                       34.     
Present balance owing on Line of Credit    $                       35.     
RESERVE POSITION (#33 minus #34)    $                      

[Continued on following page.]

 

8



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

      BANK USE ONLY   

    COMMENTS:

      Received by:                                                             
                            AUTHORIZED SIGNER           
Date:                                                                          
    By:                                                             Verified:
                                                                   
                  Authorized Signer                             AUTHORIZED
SIGNER          Date:                                                         
Date:                                                                          
      Compliance Status:                    Yes              No   

 

9



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

Date:                                                   

 

TO:   SILICON VALLEY BANK FROM:   SAGENT PHARMACEUTICALS, INC. AND SAGENT
PHARMACEUTICALS

The undersigned authorized officer of SAGENT PHARMACEUTICALS, INC. AND SAGENT
PHARMACEUTICALS (jointly and severally, individually and collectively,
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement among Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (subject,
in the case of monthly financial statements, to the absence of footnotes and
year-end adjustments) consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

  

Complies

          

Monthly financial statements (together with Compliance

Certificate), A/R and A/P Agings, Inventory Reports, and

Borrowing Base Certificate

  Monthly within 30 days          Yes    No     Annual financial statement (CPA
Audited) + CC   FYE within 120 days          Yes    No     10-Q, 10-K and 8-K  
Within 5 days after filing with SEC*                  Yes    No     Board
Projections/Budgets   FYE within 30 days and as updated      *such documents may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address

The following is (A) any material change in the composition of the Intellectual
Property, (B) the registration of any copyright, including any subsequent
ownership right of Borrower in or to any registered copyright not shown in the
IP Security Agreement, and (C) the registration of any patent and/or trademark,
including any subsequent ownership right of Borrower in or to any patent and/or
trademark not shown in the IP Security Agreement after the Effective Date

(if none, state “None”)

 

 

 



--------------------------------------------------------------------------------

Financial Covenant

  

Required

  

Actual

  

Complies

                

Maintain:

              

Adjusted Quick Ratio (tested monthly)

   1.00 to 1.00                 to                        Yes    No      

Free Cash Flow (tested quarterly, upon Unrestricted Cash being

less than $30,000,000.00)

   $0.00    $                                  Yes    No      

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

SAGENT PHARMACEUTICALS, INC.   BANK USE ONLY         Received by:
                                                          By:
                                                                               
      AUTHORIZED SIGNER

Name:                                                                         

  Date:                                                                        
Title:                                          
                                         Verified:
                                                                    
      AUTHORIZED SIGNER SAGENT PHARMACEUTICALS  
Date:                                                                          
      Compliance Status:                Yes        No By:
                                                                               
 

Name:                                                                         

    Title:                                          
                                          



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                     

 

I. Adjusted Quick Ratio (Section 6.7(a))

Required:          1.00 to 1.00

Actual:                               

 

 A.       Aggregate value of Borrower’s consolidated unrestricted and
unencumbered cash maintained with Bank or another financial institution which
account is subject to Control Agreement as set forth in the Loan Agreement   
$                   B.    

 

 

Aggregate value of net billed accounts receivable

 

 

  

$                

 

 C.    

 

 

Quick Assets (the sum of lines A and B)

 

  

$                

 

 D.    

 

 

Aggregate value of all Obligations of Borrower to Bank

 

  

$                

 

 E.    

 

 

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line D above that matures within
one (1) year and current portion of subordinated debt

 

  

$                

 

 F.    

 

 

Current Liabilities (the sum of lines D and E)

 

  

$                

 

 G.    

 

 

Aggregate value of current portion of all amounts received or invoiced by
Borrower in advance

of performance under contracts and not yet recognized as revenue

 

  

$                

 

 H.    

 

 

Line F minus G

 

  

$                

 

 I.       Adjusted Quick Ratio (line C divided by line H)    $                

Is line I equal to or greater than the applicable required amount set forth
above?

                 No, not in compliance                                        
                                              Yes, in compliance



--------------------------------------------------------------------------------

II. Free Cash Flow (Section 6.7(b))

Required:          $0.00 upon Unrestricted Cash being less than $30,000,000.00

Actual:              $                 

 

 A.    

 

  

Net Income (as defined in the Agreement)

 

  

$                

 

 B.    

 

  

Interest Expense (as defined in the Agreement)

 

  

$                

 

 C.        To the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense    $                  D.        Income Tax
Expense    $                  E.        To the extent deducted from Net Income,
(i) non-cash stock compensation expense and other reasonable add-backs for
non-cash items or non-cash losses in joint ventures, in each case for which
Borrower has provided written details to Bank and which have been approved by
Bank in writing in its sole and absolute discretion on a case-by-case basis, and
(ii) transaction fees, costs and expenses, including legal expenses, in an
aggregate amount not exceeding Two Million Dollars ($2,000,000.00) incurred in
connection with the execution and delivery of this Agreement and for retirement
and termination of the Existing MidCap Loans   

 

$                

 F.        To the extent included in Net Income, (i) non-cash income, and (ii)
one-time cash income    $                  G.        Consolidated EBITDA (sum of
Lines A through E, minus Line F)    $                  H.        Non-financed
Consolidated Capital Expenditures    $                  I.        any
capitalized expenses, including, without limitation, those related to research
and development and capitalized software development costs    $                
 J.        Consolidated Free Cash Flow (Line G, minus Line H, Minus Line I)   
$                

Is line J equal to or greater than $0.00 if testing is required?

                 No, not in compliance                                        
                                              Yes, in compliance



--------------------------------------------------------------------------------

EXHIBIT C

 

1. The following accounts shall be added to the List of all Deposit and
Investment Accounts:

 

SVB

   Master account    3300854187   

SVB

   ZBA to master    3300833211   

SVB

   Checking    3300845886   

SVB

   Treasury Obligations Fund    3300822946   

 

2. Section 2 (Equity-Related Matters) shall be amended to reflect that
Borrower’s last report was filed on April 13, 2012 on Form 14-A.